DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8, 11-14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terasawa et al. (US 2001/0054259).
Terasawa et al. discloses a liquid diverter assembly for a vehicle door comprising a funnel (38) and a conduit (34), as shown in Figures 1-6.  The funnel (38) is adjacent to a vertically lower end portion of a glass run (22) within the vehicle door (24), as shown in Figures 4 and 6.  The conduit (34) communicates liquid from the funnel (38) around an electrically powered component (42) of the vehicle door, as shown in Figures 4 and 6.  In reference to claim 5, the glass run .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Terasawa et al. (US 2001/0054259) in view Kowalski (5,953,809).
Terasawa et al. does not disclose a bracket connecting the glass run to a panel of the vehicle door.
Kowalski teaches connecting a glass run (24) to a door panel using a bracket (26), as shown in Figures 1 and 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the glass run to the vehicle door panel of Terasawa et al. using a bracket, as taught by Kowalski, to more securely attach the glass run to the vehicle door panel to prevent the glass run from movement during movement of the window.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Terasawa et al. (US 2001/0054259) in view Linden et al. (10,087,671).
Terasawa et al. discloses an electrically powered door latch (42) adjacent the vertically lower end portion of the glass run (22), as shown in Figures 4 and 6.  The funnel (38) is configured to block liquid from splashing on the electrically powered door latch (42), as shown in Figures 4 and 6.  However, Terasawa et al. does not disclose the door presenter.
Linden et al. teaches providing a door presenter (20) below a latch (106) of a vehicle door, as shown in Figure 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a door presenter below the latch of Terasawa et al. such that the conduit moves liquid around the door presenter as .  
Allowable Subject Matter
Claims 2, 3, 7, 15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        March 30, 2022